Kincheloe, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and .-between counsel for the respective parties hereto, subject to- the approval of the court:
That the merchandise the subject of the above entitled appeal to reappraisement consists of cotton fabrics exported from Great Britain in February 1942.
That the appraised value of the merchandise covered by this appeal less any additions made by the importer under duress at' the time of entry, represents the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and represents the export value of such merchandise and that there were no higher foreign values at the time of exportation thereof.
That the appeal is abandoned as to all merchandise not entered under duress and this case is submitted on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe mercbandise bere involved, and tbat sucb value is the appraised value, less any additions made by the importer under duress at tbe time of entry.
Tbe appeal having been abandoned insofar as it relates to all mer-cbandise not entered‘under duress, to tbat extent tbe appeal is hereby dismissed.
Judgment will be rendered accordingly.